

Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement ("the Agreement") dated as of the
30th day of July, 2007 (the "Effective Date"), is by and between CRYOLIFE, INC.,
a Florida corporation ("CryoLife") and STEVEN G. ANDERSON (the "Employee").


W I T N E S S E T H:


WHEREAS, the Board of Directors of CryoLife (the "Board"), has determined that
it is in the best interests of CryoLife and its shareholders to enter into this
Amended and Restated Employment Agreement in order to assure the Employee of
CryoLife's commitment and, in so doing, to motivate the Employee to continue in
Employee's dedicated service to CryoLife even in circumstances such as a
possible future threat or occurrence of a Change of Control (defined below) of
CryoLife;


WHEREAS, in order to accomplish these objectives, the Board has caused CryoLife
to enter into this Agreement; and


WHEREAS, Employee has determined that it is in the best interests of Employee to
enter into this Agreement;


NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:


           1.           EMPLOYMENT.


(a)           CryoLife hereby employs Employee in the capacity of President,
Chief Executive Officer and Chairman of the Board and Employee hereby accepts
such employment.


(b)           CryoLife agrees to continue the Employee in its employ, and the
Employee hereby agrees to remain in the employ of CryoLife subject to the terms
and conditions of this Agreement, for the period commencing on the Effective
Date and ending on December 31,   2010 (the "EmploymentPeriod").


--------------------------------------------------------------------------------



2.           EMPLOYMENT DUTIES.


(a)           Employee shall have such duties as are customarily performed and
exercised by the President, Chief Executive Officer and Chairman of the Board of
a public company, subject to the supervision of the Board, together with such
additional duties as are reasonably assigned by the Board.  During the
Employment Period, (A) the Employee's position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date, and (B) the Employee's services shall
be performed at the location where the Employee was employed immediately
preceding the Effective Date.


(b)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote reasonable attention and time to the business and affairs of CryoLife
and, to the extent necessary to discharge the responsibilities assigned to the
Employee hereunder, to use the Employee's reasonable best efforts to perform
faithfully and efficiently such responsibilities.


(c)           During the Employment Period, the Employee will not, without the
prior written consent of CryoLife, directly or indirectly other than in the
performance of the duties hereunder, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise, except with respect to any noncompetitive family businesses of the
Employee for which the rendering of such services will not have an adverse
effect upon Employee's performance of his duties and obligations hereunder.


3.           COMPENSATION, BENEFITS AND BUSINESS EXPENSES.


(a)           For all services which Employee renders to CryoLife or any of its
subsidiaries or affiliates during the term hereof, CryoLife agrees to pay the
Employee the salary and bonus compensation as set by the Compensation Committee
of the Board of Directors, subject to the following:


(i)  Base Salary.  Employee’s annual base salary for the year ending December
31, 2007 shall be $600,000.   The Employee's base salary shall be reviewed
annually by the Compensation Committee during the first quarter of each calendar
year, beginning with the year ending December 31, 2008, and the base salary for
each such year shall be determined by the Compensation Committee, which may
authorize an increase in the Employee's base salary for such year; provided,
however, that Employee’s base salary shall be increased, at a minimum, by an
amount equal to the cumulative cost-of-living percentage increment during the
prior calendar year, if any, applied to the Employee’s base salary, as such
increment is reported in the "Consumer Price Index, Atlanta, Georgia, All
Items," published by the U.S. Department of Labor.  In no event may Employee’s
base salary be reduced below its then current level at any time during the
Employment Period other than pursuant to a general wage reduction, in which
event Employee’s base salary may only be reduced to the same extent and up to
the same percentage amount as the base salaries of all executive officers are
reduced.


(ii)  Bonus.  Employee shall be entitled to participate in an annual bonus
program which shall provide for the payment of an annual bonus to Employee on
terms and in amounts no less favorable to Employee than those currently
contained in the Company’s Executive Incentive Plan and the 2007 bonus program
for Employee approved thereunder, as amended below, with such modifications
thereto as shall be reasonably imposed for all executive officers with the
approval of at least 2/3’s of the Company’s independent directors; provided,
however, that, upon the certification of the Company’s Chief Financial Officer
(the “CFO”) that payment of cash bonuses would materially negatively impact the
Company’s cash position, liquidity or operations, Employee’s bonus may be paid
all or a portion in Company stock, but only to the extent that all bonuses to
executive officers are similarly paid.  Employee’s 2007 bonus program under the
Executive Incentive Plan is hereby amended to remove any discretion of the
Compensation Committee to materially change the terms of the bonus program or to
reduce or otherwise refuse to pay any portion of the bonus earned thereunder,
subject to the ability of the Compensation Committee, upon the certification of
the CFO that payment of cash bonuses would materially negatively impact the
Company’s cash position, liquidity or operations, to pay all or a portion of the
2007 bonus in Company stock, but only to the extent that all bonuses to
executive officers are similarly paid.
 

 
2

--------------------------------------------------------------------------------


(b)           CryoLife shall pay all reasonable expenses incurred by the
Employee directly related to performance of his responsibilities and duties for
CryoLife hereunder. Employee shall submit to CryoLife statements that justify in
reasonable detail all reasonable expenses so incurred. Subject to such audits as
CryoLife may deem necessary, CryoLife shall reimburse Employee the full amount
of any such expenses advanced by Employee.  Reimbursable expenses shall also
include, with a value of up to 10% of Employee's base salary, monthly car
payments and auto expenses and dues and business related expenses at the
Georgian Club, Buckhead Club, Marietta Country Club and Delta Crown Room.  The
Employee shall also be promptly reimbursed up to a maximum of $10,000 for any
and all expenses (including, without limitation, legal fees) incurred by him in
connection with the negotiation, documentation and implementation of this
Agreement.


(c)           Employee shall participate in the standard Company vacation plan,
Company medical plan, Company life insurance program, and contributory 401K
plan, as well as in all other standard employee benefit plans; provided,
however, that vacations not taken shall be cumulative and carried over to a
subsequent year.  Upon employment termination, Employee shall be paid at a rate
per day equal to Employee’s base salary then in effect divided by 260 for all
accumulated vacation days not taken.  Such amount shall be deemed a payment
obligation accruing through the Date of Termination for purposes of Section 6 of
this Agreement.


4.           CHANGE OF CONTROL.


(a)           In consideration and recognition of the Employee's continued
employment and his contribution to protecting and enhancing shareholder value in
any future sale of CryoLife that may occur and to provide incentive to Employee
as a senior executive to remain with the Company through any future sale or
merger of the Company, CryoLife agrees to pay to Employee a retention payment in
addition to other compensation due pursuant to this Agreement equal to one times
the aggregate of Employee's annual salary and bonus compensation for the year in
which a Change of Control occurs (the "Retention Payment").  The Retention
Payment shall be in addition to sums otherwise payable pursuant to Section 3 and
shall be earned and become due upon the happening of a Change of Control (as
defined below) provided Employee remains employed by the Company at such time
or, if no longer then employed by the Company, Employee's employment was
terminated by the Company without Cause within 12 months prior to the Change of
Control. If the Change of Control occurs before the awarding of bonuses in the
year in which the Change of Control occurs, or if it occurs during a year in
which Employee is not employed by the Company, the bonus compensation component
of the Retention Payment shall be computed based on the prior year's bonus. If
the Change of Control occurs during a year in which Employee is not employed by
the Company, the salary compensation component of the Retention Payment shall be
computed based on the prior year’s salary.  Bonus compensation shall include
cash bonus payments and the value of any non-cash bonuses, such as options or
restricted stock. Any such options will be valued pursuant to the Black Scholes
valuation method as of the grant date, using the same assumptions used by
CryoLife in computing the FAS 123R charge for the options, and any shares of
restricted stock will be valued at the closing price of the CryoLife Common
Stock on The New York Stock Exchange on the date of issuance.  The Company’s
annual option and restricted stock grants shall not be deemed to be bonus
compensation unless they are specifically designated as such by the CryoLife
Compensation Committee.  For the sake of clarification, all cash paid and any
shares issued in payment of all or a portion of the bonus pursuant to the
Company’s Executive Incentive Plan shall be bonus compensation for purposes of
this Agreement for the year in which paid or issued. The Retention Payment shall
be paid within three months after the occurrence of a Change of Control.
 

 
3

--------------------------------------------------------------------------------


For the purposes of this Agreement, the term “Change of Control” shall mean a
change in the ownership or effective control of, or in the ownership of a
substantial portion of the assets of, Cryolife, to the extent consistent with
Section 409A of the Code and any regulatory or other interpretive authority
promulgated thereunder, as described in paragraphs (i) through (iii) below.
 
(i)           Change in Ownership of Cryolife.  A change in the ownership of
Cryolife shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (i)(D)), other than a group
of which Employee is a member, acquires ownership of Cryolife stock that,
together with Cryolife stock held by such person or group, constitutes more than
50% of the total voting power of the stock of Cryolife.


             (A)           If any one person or more than one person acting as a
group (within the meaning of paragraph (i)(D)), other than a group of which
Employee is a member,  is considered to own more than 50% of the total voting
power of the stock of Cryolife, the acquisition of additional Cryolife stock by
such person or persons shall not be considered to cause a change in the
ownership of Cryolife or to cause a change in the effective control of the
Cryolife (within the meaning of paragraph (ii) below).


           (B)           An increase in the percentage of Cryolife stock owned
by any one person, or persons acting as a group (within the meaning of paragraph
(i)(D)), as a result of a transaction in which Cryolife acquires its stock in
exchange for property, shall be treated as an acquisition of stock for purposes
of this paragraph (i).


           (C)           The provisions of this paragraph (i) shall apply only
to the transfer or issuance of Cryolife stock if such stock remains outstanding
after such transfer or issuance.


           (D)           For purposes of this paragraph (i), persons shall be
considered to be acting as a group if they are owners of an entity that enters
into a merger, consolidation, purchase, or acquisition of stock, or similar
business transaction with Cryolife.  If a person, including an entity, owns
stock in Cryolife and another entity with which Cryolife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other entity.  Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
Cryolife at the same time or as a result of the same public offering of
Cryolife’s stock.
 

 
4

--------------------------------------------------------------------------------


(ii)           Change in Effective Control of Cryolife.


(A)           A change in the effective control of Cryolife shall occur on the
date that either of (1) or (2) below occurs:


           (1)           Any one person, or more than one person acting as a
group (within the meaning of paragraph (ii)(D)), acquires (or has acquired
during the 12 month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of Cryolife possessing 35% or more of
the total voting power of the stock of Cryolife; or


           (2)           A majority of members of the Cryolife Board of
Directors are replaced during any 12 month period by Directors whose appointment
or election is not endorsed by a majority of the Board of Directors prior to the
date of the appointment or election.


(B)           A change in effective control of Cryolife also may occur with
respect to any transaction in which either of Cryolife or the other entity
involved in a transaction experiences a Change of Control event described in
paragraphs (i) or (iii).


(C)           If any one person, or more than one person acting as a group
(within the meaning of paragraph (ii)(D)), is considered to effectively control
Cryolife (within the meaning of this paragraph (ii)), the acquisition of
additional control of Cryolife by the same person or persons shall not be
considered to cause a change in the effective control of Cryolife (or to cause a
change in the ownership of Cryolife within the meaning of paragraph (i)).


(D)           For purposes of this paragraph (ii), persons shall be considered
to be acting as a group if they are owners of an entity that enters into a
merger, consolidation, purchase, or acquisition of stock, or similar business
transaction with Cryolife.  If a person, including an entity, owns stock in
Cryolife and another entity with which Cryolife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only with respect to the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other entity.  Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
Cryolife at the same time, or as a result of the same public offering of
Cryolife’s stock.


(iii)           Change in Ownership of a Substantial Portion of Cryolife’s
Assets.  A change in the ownership of a substantial portion of Cryolife’s assets
shall occur on the date that any one person, or more than one person acting as a
group (within the meaning of paragraph (iii)(C)), other than a group of which
Employee is a member, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from Cryolife that have a total gross fair market value (within the
meaning of paragraph (iii)(B)) equal to or more than 40% of the total gross fair
market value of all of the assets of Cryolife immediately prior to such
acquisition or acquisitions.
 

 
5

--------------------------------------------------------------------------------


(A)           A transfer of Cryolife’s assets shall not be treated as a change
in the ownership of such assets if the assets are transferred to one or more of
the following:


           (1)           A shareholder of Cryolife (immediately before the asset
transfer) in exchange for or with respect to Cryolife stock;


           (2)           An entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by Cryolife;


           (3)           A person, or more than one person acting as a group
(within the meaning of paragraph (iii)(C)) that owns, directly or indirectly,
50% or more of the total value or voting power of all of the outstanding stock
of Cryolife; or


           (4)           An entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (iii)(A)(3).


For purposes of this paragraph (iii)(A), and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.


 (B)           For purposes of this paragraph (iii), gross fair market value
means the value of all Cryolife assets, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


 (C)           For purposes of this paragraph (iii), persons shall be considered
to be acting as a group if they are owners of an entity that enters into a
merger, consolidation, purchase, or acquisition of assets, or similar business
transaction with Cryolife.  If a person, including an entity shareholder, owns
stock in Cryolife and another entity with which Cryolife enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.  Persons shall not
be considered to be acting as a group solely because they purchase or own stock
of Cryolife at the same time, or as a result of the same public offering of
Cryolife’s stock.
 
 
6

--------------------------------------------------------------------------------


5.           TERMINATION OF EMPLOYMENT.


(a)           Disability or Death.  If CryoLife determines in good faith that
the Disability of the Employee has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may give to the
Employee written notice in accordance with Section 12(b) of this Agreement of
its intention to terminate the Employee's employment. In such event, the
Employee's employment with CryoLife shall terminate effective on the 30th day
after receipt of such notice by the Employee (the "Disability Effective Date"),
provided that, within the 30 days after such receipt, the Employee shall not
have returned to full-time performance of the Employee's duties. For purposes of
this Agreement, "Disability" shall mean the absence of the Employee from the
Employee's duties with CryoLife on a full-time basis for 180 consecutive days as
a result of incapacity due to mental or physical illness or determination by a
physician selected by CryoLife or its insurers and acceptable to the Employee or
the Employee's legal representative that the Employee is unable to perform the
essential functions of his position as a result of incapacity due to mental or
physical illness. The Employee's employment shall terminate automatically upon
the Employee's death during the Employment Period.


(b)           Cause.  CryoLife may terminate the Employee's employment during
the Employment Period for Cause.  For purposes of this Agreement, "Cause" shall
mean:


(i)  the willful and continued failure of the Employee to perform substantially
the Employee's duties with CryoLife (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Employee by the Board of CryoLife which
specifically identifies the manner in which CryoLife believes that the Employee
has not substantially performed the Employee's duties, or
(ii) the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to CryoLife.


For purposes of this provision, no act, or failure to act, on the part of the
Employee shall be considered "willful" unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee's
action or omission was in the best interests of CryoLife. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for CryoLife shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of CryoLife.


(c)           Good Reason.  The Employee's employment may be terminated by the
Employee for Good Reason.  For purposes of this Agreement, "Good Reason" shall
mean:


(i) the assignment to the Employee of any duties inconsistent in any respect
with the Employee's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2(a) of this Agreement, or any other action by CryoLife which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by CryoLife promptly after receipt of notice
thereof given by the Employee;
 

 
7

--------------------------------------------------------------------------------


(ii) any failure by CryoLife to comply with any of the provisions of Section
3(a) or 3(b) of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by CryoLife
promptly after receipt of notice thereof given by the Employee;


(iii) any threatened termination by CryoLife of the Employee's employment other
than for Cause, Death or Disability; or


(iv) any failure by CryoLife to comply with and satisfy Section 11(c) of this
Agreement.


For purposes of this Section 5(c), any good faith determination of "Good Reason"
made by the Employee shall be conclusive.  Anything in this Agreement to the
contrary notwithstanding, a termination by the Employee for any reason at least
90 but not more than 120 days following consummation of a Change of Control or
during the 30 day period immediately following the first anniversary of a Change
of Control shall be deemed to be a termination for Good Reason for all purposes
of this Agreement.


(d)           Retirement.  The Employee may voluntarily terminate his employment
at any time by reason of Retirement.  For purposes of this Agreement,
"Retirement" shall mean the cessation by Employee of all full-time employment of
any kind.


(e)           Notice of Termination.  Any termination by CryoLife, or by the
Employee for Good Reason or Retirement, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement.


For purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is to be later than the date of receipt of such notice,
specifies the termination date (which date shall not, except in the case of
Retirement, be more than 30 days after the giving of such notice).  The failure
by the Employee or CryoLife to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Employee or CryoLife, respectively, hereunder or preclude
the Employee or CryoLife, respectively, from asserting such fact or circumstance
in enforcing the Employee's or CryoLife's rights hereunder.


(f)           Date of Termination.  "Date of Termination" means: (i) if the
Employee's employment is terminated by CryoLife for Cause, or by the Employee
for Good Reason or Retirement, the date of receipt of the Notice of Termination,
or any later date specified therein, as the case may be, (ii) if the Employee's
employment is terminated by CryoLife other than for Cause or Disability, the
date on which the Employee receives Notice of Termination, and (iii) if the
Employee's employment is terminated by reason of death or by CryoLife for
Disability, the date of death of the Employee or the Disability Effective Date,
as the case may be. Notwithstanding the foregoing, the Date of Termination may,
except in the case of Retirement, be accelerated by the party who receives
Notice of Termination by providing to the other party written notice of
acceleration, including the accelerated Date of Termination, within 30 days of
receipt of the Notice of Termination.
 

 
8

--------------------------------------------------------------------------------


(g)           Non-Compete Commitment.  During the term of this Agreement and for
a period of two years after any termination of this Agreement, the Employee
agrees not to accept any position as chief executive officer, president or chief
operating officer with, or provide comparable level executive consultation to,
any competitors of CryoLife in the cardiac or vascular tissue processing
business or biological glue or protein hydrogel product business within the
United States or the European Union. Payments of amounts owing under any
Severance Payment (defined in Section 6(d)) obligation, shall be conditioned
upon Employee's continued compliance with this non-compete commitment.


(h)           Agreement Not to Solicit.  During the term of this Agreement and
for a period of two years after any termination of this Agreement, the Employee
agrees he will not, without the prior written consent of the Company, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, solicit or attempt to solicit, divert or hire away any person employed
by the Company or any customer of the Company.


6.           OBLIGATIONS OF CRYOLIFE UPON TERMINATION.


(a)           Expiration of Term; Good Reason; Other Than for Cause, Death or
Disability.  If the Employee’s employment is terminated by reason of expiration
of the Employment Period or if during the Employment Period, (i) CryoLife shall
terminate the Employee's employment other than for Cause or Death, or (ii) the
Employee shall terminate employment for Good Reason or Retirement, then CryoLife
shall pay to Employee the Severance Payment (defined below) and shall, subject
to the limitations set forth in (e) below, continue to provide major medical
insurance benefits comparable to those described in the schedules attached to
this Agreement (collectively, " Major Medical Benefits") for Employee and
Employee's wife, Ann B. Anderson, for the duration of their lives.  Such payment
shall be in addition to sums due to Employee through the Date of Termination and
shall be subject to normal withholding requirements of CryoLife.


(b)           Death.  If the Employee's employment is terminated by reason of
the Employee's death during the Employment Period, this Agreement shall
terminate without further obligation to the Employee's legal representatives
under this Agreement, other than for (i) payment of obligations occurring
through the Date of Termination and (ii) for CryoLife's agreement to continue
the Major Medical Benefits for Employee's wife, Ann B. Anderson, for the
duration of her life.


(c)           Cause. If the Employee's employment shall be terminated by
CryoLife for Cause, this Agreement shall terminate without further obligations
to the Employee other than for payment obligations accruing through the Date of
Termination.


(d)           Severance Payment.  The "Severance Payment" shall be $1,985,000.
The Severance Payment shall be payable in cash by the Company in 24 equal
monthly installments over the two year period following the Date of Termination
(the "Severance Period"), with the first payment commencing on the date thirty
(30) days after Employee's Date of Termination; provided, however, that, to the
extent required under Section 409A of the Code to avoid the imposition of
additional tax to Employee under that Section, any payment of the Severance
Payment shall commence on the six-month anniversary of Employee's separation
from service with the Company, or on the date of Employee's death if Employee
should die prior to such six-month anniversary (such payment date being referred
to herein as the “Initial Payment Date”), with the first payment to be equal to
the sum of those payments that would have been made prior to the Initial Payment
Date but for the delay, and the remainder to be paid in equal monthly
installments over the remainder of the Severance Period; provided further, that
to the extent permitted under Section 409A of the Code without the imposition of
additional tax to Employee under that Section, the Severance Payment shall be
paid (i) in an immediate lump-sum in the event the Employee's separation from
service occurs on or after a Change of Control or (ii) in an immediate lump sum
at the time of a Change of Control (less amounts previously paid to Employee) in
the event the separation from service occurs within six months prior to a Change
of Control.  Payment of any Severance Payment will be subject to normal
withholding.
 

 
9

--------------------------------------------------------------------------------


(e)           Limitations on Major Medical Benefits.  The Company's obligation
to provide Major Medical Benefits to Employee and Ann B. Anderson, or either of
them, after employment termination shall not oblige the Company to expend more
than the Maximum Annual Premium Amount in any calendar year as determined by
CryoLife.  For purposes of this Agreement, Maximum Annual Premium Amount shall
mean the sum of $25,000 increased by the Consumer Price Index using September 1,
2005 as the base date. If all of the Major Medical Benefits cannot be provided
for the Maximum Annual Premium Amount, the Company shall utilize the Maximum
Annual Premium Amount to obtain such major medical insurance coverage as can
reasonably be obtained.  When Employee or Employee's wife, Ann B. Anderson,
qualifies for Medicare, Medicaid or other governmentally provided major medical
benefit (collectively, "Government Benefits") of the sorts otherwise included
within Major Medical Benefits, the provision of benefits under the Major Medical
Benefits may be conditioned on Employee or Employee's wife, Ann B. Anderson, as
the case may be, looking first to Government Benefits for coverage before
drawing on the Major Medical Benefits.


7.           NON-EXCLUSIVITY OF RIGHTS.


Nothing in this Agreement shall prevent or limit the Employee's continuing or
future participation in any plan, program, policy or practice provided by
CryoLife or any of its affiliated companies and for which the Employee may
qualify, nor, except as specifically set forth herein, shall anything herein
limit or otherwise affect such rights as the Employee may have under any
contract or agreement with CryoLife or any of its affiliated companies.  Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any plan, practice or program of or any contract or agreement with
CryoLife or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.


8.           FULL  SETTLEMENT.


In no event shall the Employee be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Employee obtains other employment.  CryoLife agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Employee may reasonably incur as a result of any contest by CryoLife or
Employee with respect to liability under or the interpretation of the validity
or enforceability of, any provision of this Agreement, but only in the event and
to the extent that (i) the Employee receives a final, non-appealable judgment in
his favor in any such action or receives a final judgment in his favor that has
not been appealed by the Company within 30 days of the date of the judgment; or
(ii) the parties agree to dismiss any such action upon CryoLife’s payment of the
sums allegedly due the Employee or performance of the covenants by CryoLife
allegedly breached by it.
 

 
10

--------------------------------------------------------------------------------


9.           LIMITATION OR EXPANSION OF BENEFITS.


(a)           In the event it shall be determined that any benefit, payment or
distribution by CryoLife to or for the benefit of the Employee (whether payable
or distributable pursuant to the terms of this Agreement or otherwise) would, if
paid, be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code"; such excise tax, the "Excise
Tax"), then CryoLife shall pay to Employee an additional amount of cash (a
"Gross-Up Payment") equal to the amount necessary to cause the amount of the
aggregate after-tax compensation and benefits received by the Employee hereunder
(after payment of the excise tax under Section 4999 of the Code with respect to
any excess parachute payment, and any state and federal income and employment
taxes with respect to the Gross-Up Payment) to equal the aggregate after-tax
compensation and benefits the Employee would have received if Sections 280G and
4999 of the Code had not been enacted. A nationally recognized public accounting
firm selected by CryoLife shall initially determine, at CryoLife's expense,
whether an "excess parachute payment" will be made to Employee, and if so, the
amount of the Gross-Up Payment.  In the event of a subsequent claim by the
Internal Revenue Service that, if successful, would result in Employee's
liability for an Excise Tax under Section 4999 of the Code in excess of the
amount covered by any previous Gross-Up Payment, the Employee shall promptly
notify CryoLife in writing of such claim.  If CryoLife elects to contest such
claim, it shall so notify the Employee and shall bear and pay directly or
indirectly all costs and expenses of contesting the claim (including additional
interest and penalties incurred in connection with such action), and shall
indemnify and hold Employee harmless, on an after-tax basis, for any excise,
income, or employment tax, including interest and penalties with respect
thereto, imposed as a result of CryoLife's payment of costs of the contest.
Employee shall cooperate fully with CryoLife in the defense of any such IRS
claim.  If, as a result of CryoLife's action with respect to a claim, Employee
receives a refund of any amount paid by CryoLife with respect to such claim,
Employee shall promptly pay such refund to CryoLife.  In the event the IRS claim
is finally determined to result in the imposition of additional excise tax under
Section 280G of the Code on Employee, CryoLife shall make an additional Gross-Up
Payment with respect to any such additional excise tax.


(b)           Anything in this Agreement to the contrary notwithstanding,
aggregate severance, separation and/or similar payments made to Employee
pursuant to this Agreement and otherwise shall be limited to the equivalent of
Employee’s salary paid during the three completed fiscal years ended prior to
the Date of Termination, including bonuses and guaranteed benefits paid during
those years. If necessary, any Gross-Up Payment will be reduced in order to
comply with this provision; provided, however, that the Company agrees that it
shall not deem any Retention Payment hereunder to be a “severance, separation
and/or similar payment” for purposes of this Section 9(b) and Article IV,
Section 8 of the Company’s Bylaws.  In consideration of this agreement, Employee
agrees to indemnify the Company and the Board for any and all costs and
expenses, including reasonable legal expenses, they may reasonably incur as a
direct result of such agreement.  As soon as practicable following November 3,
2009, the Company agrees to amend this Agreement to remove this Section 9(b) and
to amend its Bylaws to remove the second sentence of Article IV, Section 8
thereof.
 

 
11

--------------------------------------------------------------------------------


10.           CONFIDENTIAL INFORMATION.


The Employee and CryoLife are parties to one or more separate agreements
respecting confidential information, trade secrets, inventions and
non-competition (collectively, the "IP Agreements"). The parties agree that the
IP Agreements shall not be superseded or terminated by this Agreement and shall
survive any termination of this Agreement.


11.           SUCCESSORS.


(a)           This Agreement is personal to the Employee and without the prior
written consent of CryoLife shall not be assignable by the Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Employee's legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
CryoLife and its successors and assigns.


(c)           CryoLife will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of CryoLife to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that CryoLife would be
required to perform it if no such succession had taken place.  As used in this
Agreement, "CryoLife" shall mean CryoLife as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


12.           MISCELLANEOUS.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force and effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, in either case,
accompanied by a facsimile copy, addressed as follows:



 
If to the Employee:
     
Steven G. Anderson
 
5040 Northside Drive
 
Atlanta, Georgia  30327
 
Facsimile: (770) 590-3754

 
 
12

--------------------------------------------------------------------------------



 

     
With a copy to:
     
Steven E. Fox
 
Rogers & Hardin LLP
 
2700 International Tower
 
229 Peachtree Street, N.E.
 
Atlanta, Georgia  30303-1601
 
Facsimile: (404) 525-2224
     
If to CryoLife:
     
CryoLife, Inc.
 
1655 Roberts Boulevard, N.W,
 
Kennesaw, Georgia 30144
 
Attention:  Chief Financial Officer
 
Facsimile: (770) 590-3754
         
With a copy to:
 
B. Joseph Alley, Jr.
 
Arnall Golden Gregory LLP
 
171 17th St. N.W., Suite 2100
 
Atlanta, Georgia 30363
 
Facsimile: (404) 873-8689





or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)           CryoLife may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)           This Agreement embodies the entire agreement between the parties
with respect to the subject matter addressed herein.  From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof including the Employment
Agreement between the parties dated September 5, 2005, which shall be null and
void and of no further force or effect.  In the event of any conflict between
this Agreement and any benefits provision of CryoLife's Employee Handbook, the
provisions of this Agreement shall prevail.


(f)           The provisions of this Agreement are intended to satisfy the
applicable requirements of Section 409A of the Code and shall be performed and
interpreted consistent with such intent. If any provision of this Agreement does
not satisfy such requirements or could otherwise cause Employee to be subject to
the interest and penalties under Section 409A of the Code, Employee and the
Company agree to negotiate in good faith an appropriate modification to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A of the
Code (or causing the imposition of additional tax to Employee under Section 409A
of the Code).
 

 
13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Employee has hereunder set the Employee's hand and,
pursuant to the authorization from its Compensation Committee and Board,
CryoLife has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.



 
/s/ Steven G. Anderson
 
STEVEN G. ANDERSON
         
CRYOLIFE, INC.
         
By:  /s/ Ronald C. Elkins, M.D.
 
Ronald C. Elkins, M.D.
 
Director and Chairman,
 
Compensation Committee














14

--------------------------------------------------------------------------------

